303 F.2d 830
133 U.S.P.Q. 667
Michael H. JULIANO, Plaintiff, Appellant,v.HOBART MANUFACTURING COMPANY, Defendant, Appellee.
No. 5989.
United States Court of Appeals First Circuit.
Heard June 7, 1962.Decided June 15, 1962.

Harold E. Cole, Boston, mass., for appellant.
Lawrence B. Biebel, Dayton, Ohio, with whom Dailey L. Bugg, Dayton, Ohio, Robert L. Meade, Boston, Mass., Marechal, Biebel, French & Bugg, Dayton, Ohio, and Hale & Dorr, Boston, Mass., were on brief, for appellee.
Before WOODBURY, Chief Judge, and HARTIGAN and ALDRICH, Circuit Judges.
PER CURIAM.


1
The plaintiff, having made and sold to the public an attachment for defendant's machine, sold one to defendant, to which he now seeks to attach a confidential relationship.  After the sale to defendant the plaintiff obtained a design patent on his device.  Defendant presently manufactures an attachment which admittedly is so different that there is no infringement of plaintiff's design patent.  The district court ordered summary judgment for the defendant.  There was no error.


2
Judgment will be entered affirming the judgment of the District Court.